UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7565



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD EUGENE BOOKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-81)


Submitted:   January 15, 1998             Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Eugene Booker, Appellant Pro Se. Michael R. Smythers, As-
sistant United States Attorney, William David Muhr, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the
record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court.* United States v. Booker, No. CR-93-81 (E.D. Va. Oct. 14,
1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June
23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




     *
       To the extent Appellant also appeals the district court's
order denying his Fed. R. Civ. P. 59(e) motion, we likewise affirm
that order. See Temkin v. Frederick County Comm’r , 945 F.2d 716,
723 (4th Cir. 1991).

                                2